DETAILED ACTION
The Examiner acknowledges Claims 1, 4-9 have been amended, 13-20 have been cancelled and 21-27 have been added.
Response to Arguments
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 1-2 have been withdrawn. 
Applicant's arguments and amendments with respect to the Prior Art rejections have been fully considered but they are not persuasive:
The first argument is that there are no rungs in Tensor. The Applicant argues that the Office Action identified elements 27, 22 and 24 as rungs but these are compartments. This argument is false because the Examiner never set forth the compartments as rungs. The Examiner specifically annotated Figures 1 and 3 to show what was being interpreted as the rungs. Furthermore, Tenser discloses the compartment has a lower horizontal member (Column 7, Line 17) that equates to the claimed rungs.
The next argument is that Tenser’s panel arrangement fails to teach or suggest rungs that each have a top side having a receptacle that defines a first channel. The Examiner disagrees because Figure 3 [annotated below] shows each of the rungs (Z, Y, X, W) has a top side, the top side having a receptacle that defines a first channel (40) [interior portion (Column 5, Lines 46-48)].
The next argument is that Tenser’s panel arrangement fails to teach or suggest the first channel is curved. However, the Examiner had admitted this in the previous office action but had set forth an obviousness rejection wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first channel curved since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The next argument is Tenser does not teach or suggest a first connector that is releasably attachable to the receptacle via the first channel. The Examiner once again disagrees because Tenser teaches in Figure 3 a connector (44) [clip (Column 5, Line 49)] that is releasably attachable to the receptacle via the first channel (40).
The next argument is that the Obviousness Rejection is an attempt at taking official notice. The Examiner disagrees that the rejection was an official notice rejection. The rejection of Claim 1 set forth that the office panel system of Tenser anticipates each limitation of Claim 1 except for the first channel being curved. The interior portion of the horizontal member of Tenser or the channel of the rung has right angles, and not a curved shape. As per In re Dailey, a change of shape would have been obvious to one of ordinary skill in the art.
The next argument is that the compartments are not designed to have any connector attached to it. However, this is clearly false as Figure 3 shows the connector (42) attached to the top horizontal member.
The final arguments are about amendments that have occurred to Claims 4, 5, 8-11 and 26-27. As these arguments are directed towards the amendments and not the previous office action, the arguments are moot.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim has two periods [on Line 9 and 11].  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Line 4 has a typographical error where it recites “such that the a terminal end portion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 9 recites the limitation "the terminal end of the first connector".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 1-3 of the claim recite “wherein the plurality of spaced apart rungs extend between the first vertically elongated member and the second vertically elongated member” but the claim depends from Claim 1 that already recited “a plurality of spaced apart rungs extending between the first vertically elongated member and the second vertically elongated member” on Lines 4-5. Furthermore lines 7-9 of Claim 21 recite “each of the rungs having a top side, the top side having a receptacle that defines a first channel, the first channel extending from an upper mouth defined at or adjacent the top side of the rung to a terminal end of the channel that is located within the rung below the mouth” but lines 5-8 of Claim 1 recite “each of the rungs has a top side, the top side having a receptacle that defines a first channel, the first channel being curved from a mouth  of the first channel defined at or adjacent the top side of the rung to a terminal end of the channel that is located within the rung below the mouth and inward of the mouth”. Basically claim 21 unnecessarily repeats limitations from claim 1.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 1-3 of the claim recite “wherein the first channel is curved from the mouth of the first channel defined at or adjacent the top side of the rung to the terminal end of the first channel” but depends from Claim 1 that already recited on lines 6-7 “the first channel being curved from a mouth of the first channel defined at or adjacent the top side of the rung to a terminal end of the channel”. Basically claim 22 unnecessarily repeats limitations from claim 1.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 4 of the claim recites “a curvature of the first channel” but depends from Claim 1 that recites on Line 6 “the first channel being curved”. It is unclear if the curvature of Claim 22 is different than the curve of Claim 1.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 1-3 of the claim recite “wherein the first channel is curved from the mouth of the first channel defined at or adjacent the top side of the rung to the terminal end of the first channel” but depends from Claim 1 that already recited on lines 6-7 “the first channel being curved from a mouth of the first channel defined at or adjacent the top side of the rung to a terminal end of the channel”. Basically claim 23 unnecessarily repeats limitations from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 4,535,577 to Tenser.
Regarding claim 1, Tenser teaches in Figure 1 [annotated below], a privacy (Column 7, Line 35) screen apparatus (A) comprising: a first vertically elongated member (B); a second vertically elongated member (C); a plurality of spaced apart rungs (D-H) extending between the first (B) and second (C) vertically elongated members, Figure 3 [annotated below] shows each of the rungs (Z, Y, X, W) has a top side, the top side having a receptacle that defines a first channel (40) [interior portion (Column 5, Lines 46-48)], the first channel (40) being shaped from a mouth of the first channel (40) defined at or adjacent the top side of the rung to a terminal end of the shape that is located within the rung below the mouth and inward of the mouth; Figure 3 shows a connector (44) [clip (Column 5, Line 49)] that is releasably attachable to the receptacle via the first channel (40); and Figure 1 [annotated below] shows the first vertically elongated member (B) positionable adjacent a work surface [See Figure 7] and the second vertically elongated member (C) positionable adjacent the works surface [See Figure 7]. Tenser does not teach the first channel being curved. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first channel curved since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, a curved channel would allow easier insertion and smoother operation of the connector.

    PNG
    media_image1.png
    669
    419
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    709
    393
    media_image2.png
    Greyscale

Regarding claim 3, Tenser teaches in Figure 1 [annotated above], the rungs comprise a first top rung (D), a second rung (E) below the first top rung (D), and a third rung (F) below the second rung (E), the first top rung (D) and the second rung (E) spaced apart by a first gap, the second rung (E) and third rung (F) spaced apart by a second gap.
Regarding claim 6, Tenser teaches in Figure 3, a connector (44) [clip (Column 5, Line 49)] that is releasably attachable to the receptacle via the first channel (40) so that attachment of the connector and releasing of the connector occur without use of any mechanical tool [Tenser does not recite that any tool is needed].

Regarding claim 12, this claim is for “an article of furniture” but depends from claim 1 that is for “a privacy screen”. Due to the dependency, the Patentability lies within the privacy screen. Should claim 1 be allowable, this claim would also be allowable.
Regarding claim 21, Tenser teaches in Figure 1 [annotated above], the plurality of spaced apart rungs (D-H) extend between the first vertically elongated member (B) and the second vertically elongated member (C) such that [some of] the rungs are positionable above the work surface [see Figure 7]; the rungs comprise a first top rung (D), a second rung (E) below the first top rung (D), and a third rung (F) below the second rung (E), the first top rung (D) and the second rung (E) spaced apart by a first gap, the second rung (E) and third rung (F) spaced apart by a second gap; Figure 3 [annotated above] shows each of the rungs (Z, Y, X, W) having a top side, the top side having a receptacle that defines a first channel (40) [interior portion (Column 5, Lines 46-48)], the first channel (40) extending from an upper mouth defined at or adjacent the top side of the rung to a terminal end of the shape that is located within the rung below the mouth; and the first connector (44) [clip (Column 5, Line 49)] being releasably attachable so that attachment of the connector (44) to the rung and releasing of the connector occur without use of any mechanical tool [Tenser does not recite that any tool is needed].
Regarding claim 22, Tenser teaches in Figure 1 [annotated above], as per Claim 1, the first channel (40) is curved from the mouth of the first channel (40) defined at or adjacent the top side of the rung to a terminal end of the first channel; and the connector (44) has a terminal end portion that is shaped to mate a shape of the first channel (40) so that the connector (44) is releasable from the first channel (40) but does not teach the shapes are curves. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first channel and the terminal end of the connector curved since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, a curved channel and distal end of the connector would allow easier insertion and smoother operation of the connector. Note: the limitation “via pulling the connector while the connector is rotated” is directed towards the method of disassembling the apparatus but the claims are for the apparatus itself. The patentability lies within the apparatus and not the method.
Regarding claim 23, Tenser teaches in Figure 1 [annotated above], as per Claim 1, the first channel (40) is curved from the mouth of the first channel (40) defined at or adjacent the top side of the rung to a terminal end of the first channel (40) and the first connector (44) has a terminal end to mate the shape of the first channel (40); wherein the first connector (44) has a shaped segment that extends between the terminal end of the first connector (44) and an upper portion of the first connector (44) that extends downwardly from the shaped segment when the terminal end is within the first channel (40), the shaped segment being a top of the first connector (44) when the terminal end is within the first channel (40). Tenser does not teach the shapes of the first channel and the first connector and its terminal end are curves. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first channel and the terminal end of the connector curved since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, a curved channel and distal end of the connector would allow easier insertion and smoother operation of the connector.
Regarding claim 24, Tenser teaches in Figure 3 [annotated above], the first channel (40) extends linearly from the terminal end of the first channel to the mouth of the first channel (40); and the first connector (44) is configured as a hook element such that a terminal end portion extends linearly from a terminal end to a first upper shaped portion and a linearly extending upper portion extends from the first upper shaped portion to a second upper shaped portion for positioning on an outer upper portion of the rung between the mouth of the first channel (40) and an outer face of the rung. Tenser does not teach the shapes of the first channel and the first connector and its terminal end are curves. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first channel and the terminal end of the connector curved since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, a curved channel and distal end of the connector would allow easier insertion and smoother operation of the connector.
Regarding claim 25, Tenser teaches in Figure 3 [annotated above], the first connector (44) includes an attachment portion (45) extending from the second curved portion, the attachment portion (45) sized and configured for attachment to a rear side of an object (48).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 4,535,577 to Tenser in view of US Patent # 6,295,764 to Berridge.
Regarding claim 2, Tenser teaches a privacy screen apparatus but does not teach first and second attachment devices comprising clamping mechanisms connected to the first and second vertically elongated members. However, Berridge teaches in Figure 3, a draw rod (90) (Column 10, Line 29) connected to a vertically elongated member that comprises a clamping mechanism (Column 10, Line 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an attachment device comprising a clamping mechanism on the first and second vertically elongated members in order to attach the privacy screen to the top of a wall (Column 10, Lines 29-34) thus making the privacy screen taller.
Allowable Subject Matter
Claims 4, 5, 7-11, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the Prior Art does not anticipate or make obvious a second connector attached to the rea side of the object below the first connector, the second connector configured as a hook element for releasable attachment to one of the rungs below the rung to which the first connector is attachable.
Regarding claims 5 and 7, the Prior Art does not anticipate or make obvious a second connector attached to the object such that the second object is positioned below the first connector, the second connector positioned within the lower aperture of one of the rungs for releasable attachment to that rung, the first connector being positioned above the second connector.
Regarding claims 8-11, the Prior Art does not anticipate or make obvious a second connector attached to the object such that the second connector is positioned below the first connector, the second connector being matingly positioned within the lower aperture of the third rung.
Regarding claim 26, the Prior Art does not anticipate or make obvious a second connector attached to the rear side of the body below the first connector, the second connector configured as a hook element for releasable attachment to one of the rungs below the rung to which the first connector is attachable.
Regarding claim 27, the Prior Art does not anticipate or make obvious a second connector attached to the object such that the second connector is positioned below the first connector, the second connector being matingly positioned within the lower aperture of the third rung.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635